STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into this
5th day of December 2007 by and among Turnaround Partners, Inc., a Nevada
corporation having its principal place of business at 109 North Post Oak Lane,
Suite 422, Houston, Texas 77024 (the “Company”), Mr. Timothy J. Connolly, an
individual with his principal place of business at 109 North Post Oak Lane,
Suite 422, Houston, Texas 77024 (“Mr. Connolly”) and Viewpoint Capital, LLC, a
Nevada Limited Liability Company with its principal place of business at 2470
Evening Twilight Lane, Henderson, Nevada 89044, (“Buyer”, and together with the
Company and Mr. Connolly, the “Parties”, and each, a “Party”).


RECITALS:


WHEREAS, the Parties desire that Buyer shall acquire a controlling interest (the
“Controlling Interest”) of the Company’s common stock, par value $0.001 per
share (“Company Common Stock”); and


WHEREAS, Buyer is the beneficial holder of Four Million (4,000,000) shares of
common stock of Asset Capital Group, Inc., a Nevada corporation (“ACGU Shares”
and the “ACGU”, respectively) with a value of Three Million Four Hundred
Thousand Dollars ($3,400,000) based upon the closing price for ACGU common stock
reported on the Pink Sheets LLC as of the date hereof; and


WHEREAS, the ACGU Shares are unrestricted, free-trading shares which trade on
the Pink Sheets LLC under the symbol “ACGU.PK”; and


WHEREAS, in order to effect such Controlling Interest, the Company shall issue
to Buyer, and the Buyer shall receive from the Company, a share of convertible
preferred stock of the Company convertible into the Controlling Interest in
exchange for the transfer by Buyer to the Company of the ACGU Shares on the
terms and conditions set forth herein below.


AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:


Article I


1.01 Purchase and Sale. Subject to the terms and conditions of this Agreement
and in reliance upon the representations, warranties, covenants and agreements
contained herein, The Company hereby agrees to issue to Buyer, and Buyer hereby
agrees to receive from the Company, one (1) share of the Company’s Series E
convertible preferred stock, par value $0.01 per share (the “Series E Share”)
which such Series E Share shall convert into Three Million Four Hundred Thousand
Dollars ($3,400,000) worth of Company Common Stock in accordance with that
certain Certificate of Designation of Series E Preferred Stock in substantially
the form of Exhibit A attached hereto (the “Certificate of Designation”) in
exchange for the transfer by Buyer to the Company of the ACGU Shares on the date
hereof (the “Closing Date”). The Series E Share shall have all of the powers,
designations, preferences and relative, participating, optional and other
special rights and the Series E Share shall convert into Company Common Stock in
the manner set forth in the Certificate of Designation.


--------------------------------------------------------------------------------



1.02 Certificate to be Delivered by Company. Within five (5) business days
following the Closing Date, and subject to the terms and conditions of this
Agreement, the Company hereby agrees to deliver a Certificate, registered in
Buyer’s name and representing the Series E Share against the delivery by Buyer
of the ACGU Shares. The Series E Share will be delivered free of any claims or
liens or encumbrances.


1.03 Certificate(s) to be Delivered by Buyer. Within five (5) business days
following the Closing Date, and subject to the terms and conditions of this
Agreement, Buyer hereby agrees to deliver a Certificate(s), registered in the
name of the Company and representing the ACGU Shares against delivery by the
Company of the Series E Share. The ACGU Shares will be delivered free of any
claims or liens or encumbrances.


1.04 ACGU Shares. Buyer acknowledges and agrees that as an inducement for the
Company to enter into this Agreement and to issue the Series E Share to Buyer,
the ACGU Shares shall be unrestricted and free-trading on the Pink Sheets LLC
and that the ACGU Shares have been either registered under the Securities Act of
1933, as amended (the “Securities Act”) and the securities laws of all
applicable States or, in the alternative, any proposed transfer and sale of the
ACGU Shares are not required to be registered under the Securities Act by reason
of an exemption provided by Section 4(1) thereof and Rule 144 of the Rules and
Regulations promulgated thereunder, as the case may be.


Article II


2.01 Resignation of Officers and Directors. Effective as of the Closing Date,
Mr. Connolly shall resign as Vice Chairman and a Director, President and Chief
Executive Officere; provided, however, that Mr. Connolly shall continue to serve
as President and Chief Executive Officer of Corporate Strategies, Inc., a Texas
corporation and wholly-owned subsidiary of the Company (“CSI”), with the
understanding that the business of CSI will be discontinued. In addition, Mr.
Connolly shall continue to receive the same compensation as he has received
through the Closing Date for his aforementioned continued services to CSI
through December 31, 2008, which such date may be extended by mutual agreement
by and among the Parties, and that the Company shall pay any and all past
amounts due and owing to Mr. Connolly (and his spouse, if applicable) by the
Company on the Closing Date.


2.02 Relinquishment of Non-Dilutive Rights. The Parties hereby acknowledge and
agree that Mr. Connolly (and his spouse) currently hold, in the aggregate, Seven
Hundred (700) shares of Series D convertible preferred stock of the Company
(“Series D Preferred”), which such Series D Preferred contain certain
non-dilutive rights in favor of Mr. Connolly and his spouse (the “Non-Dilutive
Rights”) and the Parties hereby further acknowledge and agree that Mr. Connolly
shall, on the Closing Date, relinquish such Non-Dilutive Rights effective June
30, 2009 (instead of the current date of December 31, 2010) in exchange for the
Company conveying all rights to the names “Turnaround Partners, Inc.”,
“Corporate Strategies, Inc.” and “Kipling Holdings, Inc.” as well as all title
to all furniture and equipment in the Houston office of the Company (as set
forth in the Preamble hereof). The Parties further agree that the names of these
companies shall be changed within sixty (60) following the Closing Date. In
order to effect such relinquishment of the Non-Dilutive Rights, the Company
shall file, within five (5) business days following the Closing Date, an amended
and restated Certificate of Designation of Series D Preferred Stock
substantially in the form of Exhibit B attached hereto.


--------------------------------------------------------------------------------



2.03 Company Financial Statements. Buyer hereby acknowledges and agrees that he
has had an opportunity to review the Company’s Quarterly Report on Form 10-QSB
(the “Quarterly Report”) for the period ended September 30, 2007 and that Buyer
is fully aware of the Company’s condition (financial and otherwise) as set forth
in such Quarterly Report. A copy of the Quarterly Report is also attached hereto
as Exhibit C.


2.04 Legal Opinion of Buyer. Within five (5) business days of the Closing Date,
Buyer shall provide to the Company an opinion of counsel in a form satisfactory
to the Company and the Company’s counsel stating that the ACGU Shares have
either been registered under the Securities Act and the securities laws of all
applicable States or, in the alternative, any proposed transfer and sale of the
ACGU Shares are not required to be registered under the Securities Act by reason
of an exemption provided by Section 4(1) thereof and Rule 144 of the Rules and
Regulations promulgated thereunder, as the case may be.


Article III


The Company hereby represents and warrants to Buyer as follows:


3.01  Authority. This Agreement has been duly executed and delivered by the
Company, which has the right, power, authority and legal capacity to enter into
and perform under this Agreement and to consummate the transactions contemplated
hereby. This Agreement constitutes the legal, valid and binding obligation of
the Company, enforceable in accordance with its terms and conditions.


3.02 Delivery of Stock. The Company will issue and deliver the Series E Share
free and clear of any lien, mortgage, adverse claim, charge, security interest,
encumbrance, limitation, contract, agreement, arrangement, understanding,
instrument obligation, defect or irregularity (“Liens”). By receipt of and
payment for the ACGU Shares by Buyer, Buyer has acquired good and marketable
title to the Series E Share free and clear of any Liens, including restriction
and limitations that may arise under community property or similar laws, subject
to such restriction on resale as may exist under applicable security laws.


3.03 Organization. The Company is a corporation duly organized and validly
existing under the laws of the State of Nevada currently trading on the
Over-The-Counter Bulletin Board under the trading symbol (“TRNP”).


3.04 Common Stock. The authorized capital of the Company consists of Nine
Hundred Million (900,000,000) shares of Company Common Stock, of which there are
approximately One Hundred Eighteen Million Seven Hundred Thirty-Six Thousand
Fifty-Eight (118,736,058) shares issued and outstanding as of the date of this
Agreement. The Company also has Two Million (2,000,000) shares of preferred
stock authorized, of which (a) no shares of Series A preferred are issued and
outstanding, (b) Six Thousand Six Hundred Sixty-Six (6,666) shares of Series B
preferred are issued and outstanding and (c) Seven Hundred (700) shares of
Series D Preferred are issued and outstanding. All shares of the Company’s
capital stock are validly issued and outstanding, fully paid and non-assessable
and have not been issued in violation of the preemptive rights of any other
person to any shares of stock of the Company.


--------------------------------------------------------------------------------



3.05 Brokerage Accounts. The Company has not entered (directly or indirectly)
into any contract with any person, firm or corporation that would obligate the
Company to pay any commission, brokerage or “finder’s fee” in connection with
the transactions contemplated herein.


3.06 No Defaults or Consents. Neither the execution nor delivery of this
Agreement nor the consummation of the transactions contemplated herein will: (i)
conflict with or result in a breach, default or violation of (a) any of the
terms, provisions or conditions of any contract or agreement, or (b) any
judgment decree, order, governmental permit certificate or license to which the
Company is a party, or to which the Company is subject or (iii) requires the
Company to obtain the consent of any non-governmental third party, except in
each instance as would result in no adverse effect on the consummation of the
transactions provided for herein. No consent, action, approval or authorization
of or registration declaration or filing with, any governmental department,
commission, agency or other instrumentality is required in connection with the
execution and delivery of this Agreement to Buyer’s or the Company’s performance
of the terms of this Agreement.


Article IV


Buyer hereby represents and warrants to the Company as follows:


4.01 Organization. The Buyer is a limited liability company duly organized and
validly existing under the laws of the State of Nevada.


4.02 Authority. This Agreement has been duly executed and delivered by the
Buyer, which has the right, power, authority and legal capacity to enter into
and perform under this Agreement and to consummate the transactions contemplated
hereby. This Agreement constitutes the legal, valid and binding obligation of
the Buyer, enforceable in accordance with its terms and conditions. This
Agreement has been executed and delivered by Buyer and constitutes a legal,
valid and binding obligation of Buyer and its affiliates, successors and
assigns, enforceable in accordance with its terms.


4.03 No Defaults or Consents. Neither the execution nor delivery of this
Agreement nor the consummation of the transactions contemplated herein will: (i)
conflict with or result in a breach, default or violation of (a) any of the
terms, provisions or conditions of any contract or agreement, or (b) any
judgment decree, order, governmental permit certificate or license to which
Buyer is a party, or to which Buyer is subject or (iii) requires Buyer to obtain
the consent of any non-governmental third party, except in each instance as
would result in no adverse effect on the consummation of the transactions
provided for herein. No consent, action, approval or authorization of or
registration declaration or filing with, any governmental department,
commission, agency or other instrumentality is required in connection with the
execution and delivery of this Agreement to the Company’s or Buyer’s performance
of the terms of this Agreement.


4.04 Brokerage Agreements. Buyer has not entered (directly or indirectly) into
any contract with any person, firm or corporation that would obligate the
Company to pay any commission, brokerage or “finder’s fee” in connection with
the transaction contemplated herein.


--------------------------------------------------------------------------------



4.05 Suits. There is no suit, action, claim, investigation, or inquiry by any
person or entity or any administrative agency or governmental body and no legal,
administrative or arbitration proceeding pending or to Buyer’s knowledge
threatened against Buyer which has or will materially affect Buyer’s ability to
consummate the transactions contemplated herein.


4.06 Non-Affiliate Status. As of the Closing Date, neither Buyer nor any member
thereof is, or has been during the previous three (3) months, an “affiliate” of
ACGU as that term is defined in paragraph (a)(1) of Rule 144.


Article V


5.01 Expenses. The Company and Buyer shall each bear their own legal, accounting
and other costs and expenses incident to the negotiation and consummation of
this Agreement and the transactions contemplated herein.


5.02 Notices. All notices and other communications hereunder to a Party hereto
shall be deemed to be properly given if delivered personally or mailed to it by
certified or courier delivery mail (return receipt requested) to the address for
each Party provided in the Preamble to this Agreement or at such other address
as may have been provided in writing subsequent to the date of this Agreement.


5.03 Headings. The descriptive headings are inserted for convenience only and do
not constitute a part of the Agreement.


5.04 Prior Agreements. This Agreement shall supersede all prior agreements,
documents, Memorandums of Understanding and other instruments with respect to
the matters covered hereby.


5.05 Amendments. This Agreement may not be amended except by an instrument in
writing signed on behalf of each Party hereto.


5.06 Further Actions. Each Party shall execute and deliver, without delay such
other certificates, agreements, and other documents and take such other actions
as may reasonably be requested by the other Party in order to consummate or
implement the transactions contemplated by this Agreement.


5.07 Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns. Except as provided in herein, nothing in this
Agreement, express or implied is intended to confer upon any person other than
the Parties hereto and their respective successors and permitted assigns, any
rights remedies or obligations under or by reason of this Agreement.


5.08 Governing Law. The terms and conditions of this Agreement shall be governed
by and interpreted in accordance with the laws of the State of Texas not
withstanding any conflict of law.


5.09 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed an original, but all of which
together shall constitute one and the same instrument.


--------------------------------------------------------------------------------




5.10 Invalidity. If any term or provision of this Agreement shall be held to be
illegal or unenforceable, in whole or in part, under any enactment or rule or
law, the term or provisions shall to that extent be deemed not to form part of
this Agreement and the enforceability of the remainder of the Agreement shall
not be affected.




[SIGNATURES ON FOLLOWING PAGE]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement on the
date first above written.
 
THE COMPANY:
   
TURNAROUND PARTNERS, INC.
       
By:
/s/ Timothy J. Connolly
Name:
Timothy J. Connolly
Title:
President and CEO
       
BUYER:
   
VIEWPOINT CAPITAL, LLC
       
By:
/s/ E.G. Marchi
Name:
E. G. Marchi
Title:
Manager
       
TIMOTHY J. CONNOLLY
         /s/ Timothy J. Connolly
Name:
Timothy J. Connolly


--------------------------------------------------------------------------------



EXHIBIT A


CERTIFICATE OF DESIGNATION
OF THE
SERIES E PREFERRED STOCK
(Par Value $0.01 Per Share)
OF
TURNAROUND PARTNERS, INC.
 

--------------------------------------------------------------------------------


The undersigned, a duly authorized officer of TURNAROUND PARTNERS, INC., a
Nevada corporation (f/k/a Emerge Capital Corp., the Delaware corporation and
hereinafter referred to as the “Company”), in accordance with the provisions of
Section 78.390 of the Nevada Revised Statutes, DOES HEREBY CERTIFY that the
following resolution was duly adopted by the Board of Directors of the Company
(the “Board”) by unanimous written consent pursuant to Section 78.315 of the
Nevada Revised Statutes on or about December 5, 2007:
 
WHEREAS, that effective December 5, 2007, the Board approved the designation of
Series E convertible preferred stock, par value of $0.01 (“Series E Preferred
Stock”), to consist of One (1) share; and
 
WHEREAS, on December 5, 2007, the Company entered into that certain Stock
Purchase Agreement with the Buyer named therein (the “Investor”) and Mr. Timothy
J. Connolly whereby the Company shall issue one (1) share of Series E Preferred
Stock to the Investor in exchange for the transfer by the Investor to the
Company of Four Million (4,000,000) shares of Asset Capital Group, Inc., a
Nevada corporation, with a fair market value of Three Million Four Hundred
Thousand Dollars ($3,400,000); and
 
WHEREAS, no shares of Series E Preferred Stock have been issued and the Board
has determined that it is in the best interests of the Company to create the
powers, designations, preferences and relative, participating, optional and
other special rights for the Series E Preferred Stock set forth herein.
 
RESOLVED that the Series E Preferred Stock shall have the following powers,
designations, preferences and relative, participating, optional and other
special rights:
 


DESIGNATION AND RANK
Designation. This resolution shall provide for a single series of preferred
stock, the designation of which shall be “Series E Preferred Stock”, par value
of $0.01 per share. The number of authorized shares constituting the Series E
Preferred Stock is One (1) share. The Series E Preferred Stock shall have no
liquidation preference as set forth in Section 3.1 below.
Rank. With respect to the payment of dividends and other distributions on the
capital stock of the Company, including the distribution of the assets of the
Company upon liquidation, the Series E Preferred Stock shall rank pari passu
with the Common Stock on an “as converted” basis, junior to all previously
authorized issued series of preferred stock and senior to all other series of
preferred stock.


--------------------------------------------------------------------------------



DIVIDEND RIGHTS
Dividends or Distributions. The Investor shall be entitled to receive dividends
or distributions on his share of Series E Preferred Stock on an “as converted”
basis as provided in Section 4 hereof when and if dividends are declared on the
Common Stock by the Board. Dividends shall be paid in cash or property, as
determined by the Board.


LIQUIDATION RIGHTS
Liquidation Preference. The Series E Preferred Stock shall have no liquidation
preference.


CONVERSION RIGHTS
Subject to the limitations set forth herein below, the Investor’s share of
Series E Preferred Stock shall be convertible (the “Conversion Rights”), at the
option of the Investor at any time and from time to time up to January 30, 2008,
into that number of shares of Common Stock equal to Three Million Four Hundred
Thousand Dollars ($3,400,000) based on the closing price of the Common Stock on
the trading date immediately preceding such date of conversion (“Conversion
Shares”). The shares of Common Stock received upon conversion shall be fully
paid and non-assessable shares of Common Stock.
Adjustments. The Conversion Rights of the Series E Preferred Stock as described
in Section 4.1 above shall be adjusted from time to time as follows:
 
In the event of any reclassification of the Common Stock or recapitalization
involving Common Stock (including a subdivision, or combination of shares or any
other event described in this Section 4.2) the holder of Series E Preferred
Stock shall thereafter be entitled to receive, and provision shall be made
therefore in any agreement relating to the reclassification or recapitalization,
upon conversion of the Series E Preferred Stock, the kind and number of shares
of Common Stock or other securities or property (including cash) to which such
holder of Series E Preferred Stock would have been entitled if he had held the
number of shares of Common Stock into which the Series E Preferred Stock was
convertible immediately prior to such reclassification or recapitalization; and
in any such case appropriate adjustment shall be made in the application of the
provisions herein set forth with respect to the rights and interests thereafter
of the holder of the Series E Preferred Stock, to the end that the provisions
set forth herein shall thereafter be applicable, as nearly as reasonably may be,
in relation to any shares, other securities, or property thereafter receivable
upon conversion of the Series E Preferred Stock. An adjustment made pursuant to
this subparagraph (a) shall become effective at the time at which such
reclassification or recapitalization becomes effective.


--------------------------------------------------------------------------------


 
In the event the Company shall declare a distribution payable in securities of
other entities or persons, evidences of indebtedness issued by the Company or
other entities or persons, assets (excluding cash dividends) or options or
rights not referred to in Section 4.2(a) above, the holder of the Series E
Preferred Stock shall be entitled to a proportionate share of any such
distribution as though he was the holder of the number of shares of Common Stock
of the Company into which his shares of Series E Preferred Stock are convertible
as of the record date fixed for the determination of the holders of shares of
Common Stock of the Company entitled to receive such distribution or if no such
record date is fixed, as of the date such distribution is made.
 
Procedures for Conversion.
 
In order to exercise the Conversion Rights pursuant to Section 4.1 above, the
Investor shall deliver an irrevocable written notice of such exercise to the
Company at its principal office. The Investor shall, upon the conversion of
Series E Preferred Stock in accordance with this Section 4, surrender the
certificate representing such share of Series E Preferred Stock to the Company,
at its principal office, and specify the name or names in which the Investor
wishes the certificate or certificates for shares of Common Stock to be issued.
In case the Investor shall specify a name or names other than that of the
Investor, such notice shall be accompanied by payment of all transfer taxes (if
transfer is to a person or entity other than the holder thereof) payable upon
the issuance of shares of Common Stock in such name or names. As promptly as
practicable, and, if applicable, after payment of all transfer taxes (if
transfer is to a person or entity other than the holder thereof), the Company
shall deliver or cause to be delivered certificates representing the number of
validly issued, fully paid and non-assessable shares of Common Stock to which
the Investor shall be entitled. Such conversion, to the extent permitted by law,
shall be deemed to have been effected as of the date of receipt by the Company
of any notice of conversion pursuant to this Section 4.3(a), upon the occurrence
of any event specified therein. Upon conversion of the share of Series E
Preferred Stock, such share shall cease to constitute a share of Series E
Preferred Stock and shall represent only a right to receive shares of Common
Stock into which it has been converted.


--------------------------------------------------------------------------------


 
In connection with the conversion of the share of Series E Preferred Stock, no
fractions of shares of Common Stock shall be issued, but the Company shall pay
cash in lieu of such fractional interest in an amount equal to the product such
fractional interest multiplied by the Reported Last Price of the Common Stock.
“Reported Last Price” means the reported price, regular way, or, in case no sale
takes place on such day, the average of the reported closing bid and asked
prices, regular way, of the Common Stock as reported on the National Market
System of the National Association of Securities Dealers, Inc. Automated
Quotation System (“NASDAQ”) or the Over-the-Counter Bulletin Board (“OTCBB”), as
the case may be; or, if the Common Stock is so not quoted, the average of the
closing bid and asked prices on such day as reported by NASDAQ or OTCBB, as the
case may be; or, if bid and asked prices for the Common Stock on each such day
shall not have been so reported, the average of the bid and asked prices for
such day as furnished by any New York Stock Exchange member firm regularly
making a market in the Common Stock selected for such purpose by the Company and
if no such quotations are available, the fair market value of a share of the
Common Stock, as determined by any New York Stock Exchange member firm regularly
making a market in the Common Stock selected for such purpose by the Company.
 
After the effectiveness of the Reverse Split, the Company shall at all times
reserve and keep available out of its authorized Common Stock the full number of
shares of Common Stock of the Company issuable upon the conversion of the share
of Series E Preferred Stock. In the event that the Company does not have a
sufficient number of shares of authorized but unissued Common Stock necessary to
satisfy the full conversion of share of Series E Preferred Stock, then the
Company shall call and hold a meeting of the stockholders within forty-five (45)
days of such occurrence for the sole purpose of increasing the number of
authorized shares of Common Stock. The Board shall recommend to stockholders a
vote in favor of such proposal and shall vote all shares held by them, in proxy
or otherwise, in favor of such proposal. This remedy is not intended to limit
the remedies available to the holder of the Series E Preferred Stock, but is
intended to be in addition to any other remedies, whether in contract, at law or
in equity.
 

--------------------------------------------------------------------------------


 
Notices of Record Date. In the event that the Company shall propose at any time:
(i) to declare any dividend or distribution upon any class or series of capital
stock, whether in cash, property, stock or other securities; (ii) to effect any
reclassification or recapitalization of its Common Stock outstanding involving a
change in the Common Stock; or (iii) to merge or consolidate with or into any
other corporation, or to sell, lease or convey all or substantially all of its
property or business, or to liquidate, dissolve or wind up; then, in connection
with each such event, the Company shall mail to the holder of Series E Preferred
Stock:
 
at least twenty (20) days’ prior written notice of the date on which a record
shall be taken for such dividend or distribution (and specifying the date on
which the holders of the affected class or series of capital stock shall be
entitled thereto) or for determining the rights to vote, if any, in respect of
the matters referred to in clauses (ii) and (iii) in Section 4.4 above; and
 
in the case of the matters referred to in Section 4.4 (ii) and (iii) above,
written notice of such impending transaction not later than twenty (20) days
prior to the stockholders’ meeting called to approve such transaction, or twenty
(20) days prior to the closing of such transaction, whichever is earlier, and
shall also notify such holder in writing of the final approval of such
transaction. The first of such notices shall describe the material terms and
conditions of the impending transaction (and specify the date on which the
holders of shares of Common Stock shall be entitled to exchange their Common
Stock for securities or other property deliverable upon the occurrence of such
event) and the Company shall thereafter give such holders prompt notice of any
material changes. The transaction shall in no event take place sooner than
twenty (20) days after the Company has given the first notice provided for
herein or sooner than ten (10) days after the Company has given notice of any
material changes provided for herein.


--------------------------------------------------------------------------------


 
VOTING RIGHTS
General. Except as otherwise provided herein or required by law, the holder of
Series E Preferred Stock, on an “as converted” basis as of the time a vote is
taken, and the holders of Common Stock shall vote together and not as separate
classes.
Preferred Stock. The Investor holding one (1) share of Series E Preferred Stock
shall be entitled to cast a number of votes equal to Three Billion Four Hundrend
Million (3,400,000,000) shares of Common Stock on all matters submitted to the
stockholders of the Company for approval. The Investor holding one (1) share of
Series E Preferred Stock shall be entitled to vote on all matters on which the
Common Stock shall be entitled to vote. The Investor holding one (1) share of
Series E Preferred Stock shall be entitled to notice of any stockholders meeting
in accordance with the Bylaws of the Company.


MISCELLANEOUS
Headings of Subdivisions. The headings of the various Sections hereof are for
convenience of reference only and shall not affect the interpretation of any of
the provisions hereof.
Severability of Provisions. If any right, preference or limitation of the Series
E Preferred Stock set forth herein (as this resolution may be amended from time
to time) is invalid, unlawful or incapable of being enforced by reason of any
rule of law or public policy, all other rights, preferences and limitations set
forth in this resolution (as so amended) which can be given effect without the
invalid, unlawful or unenforceable right, preference or limitation shall,
nevertheless, remain in full force and effect, and no right, preference or
limitation herein set forth shall be deemed dependent upon any other such right,
preference or limitation unless so expressed herein.
Stock Transfer Taxes. The Corporation shall pay any and all stock transfer and
documentary stamp taxes that may be payable in respect of any issuance or
delivery of the share of Series E Preferred Stock or shares of Common Stock or
other securities issued on account of Series E Preferred Stock pursuant hereto
or certificates representing such shares or securities.
Transfer Agent. The Corporation may appoint, and from time to time discharge
and/or replace, a transfer agent of the Series E Preferred Stock. Upon any such
appointment or discharge of a transfer agent, the Corporation shall send notice
thereof by first-class mail, postage prepaid, to the holder of record of Series
E Preferred Stock.
Transferability. Subject to any transfer restriction agreements that my be
entered into by the holder of Series E Preferred Stock, the Series E Preferred
Stock shall be transferable by the holder, provided that such transfer is made
in compliance with applicable federal and state securities laws.
 

--------------------------------------------------------------------------------


 
WITNESS WHEREOF, the Company has caused this amended and restated Certificate of
Designation to be signed, under penalties of perjury, by W. Chris Mathers, its
Chief Financial Officer.
Dated: December 5, 2007
TURNAROUND PARTNERS, INC.
       
By:
/s/ W. Chris Mathers
 
Name:
W. Chris Mathers
 
Title:
Chief Financial Officer

 

--------------------------------------------------------------------------------


 
EXHIBIT B


AMENDED AND RESTATED
CERTIFICATE OF DESIGNATION
OF THE
SERIES D PREFERRED STOCK
(Par Value $0.01 Per Share)
OF
TURNAROUND PARTNERS, INC.
 

--------------------------------------------------------------------------------

 
The undersigned, a duly authorized officer of TURNAROUND PARTNERS, INC., a
Nevada corporation (f/k/a Emerge Capital Corp., the Delaware corporation and
hereinafter referred to as the “Company”), in accordance with the provisions of
Section 78.390 of the Nevada Revised Statutes, DOES HEREBY CERTIFY that the
following resolution was duly adopted by the Board of Directors of the Company
(the “Board”) by unanimous written consent pursuant to Section 78.315 of the
Nevada Revised Statutes on or about December 5, 2007:
 
WHEREAS, that effective September 25, 2006, the Board approved the designation
of Series D convertible preferred stock, par value of $0.01 (the “Series D
Preferred Stock”), to consist of up to One Hundred Thousand (100,000) shares;
and
 
WHEREAS, pursuant to that certain Purchase Agreement, originally dated September
30, 2006 (the “Original Agreement”) and as amended on October 5, 2006 and
further amended as of December 30, 2006 (the “Second Amendment”), Mr. Timothy J.
Connolly (the “Seller”) sold to the Company, and the Company purchased from the
Seller, one hundred percent (100%) of the total issued and outstanding capital
stock of Kipling Holdings, Inc., a Delaware corporation (“Kipling”), in exchange
for (a) the Company’s assumption of all of the liabilities of Kipling, (b) the
Company expanding the Existing Anti-Dilution Rights (as such term is defined in
the Original Agreement) in favor of the Seller and (c) a nominal cash amount
equal to the direct costs incurred by the Seller in connection with the Original
Agreement, on the terms and conditions set forth therein; and
 
WHEREAS, pursuant to the Original Agreement, Seller had been entitled to receive
and beneficially own, directly and indirectly through his spouse (together, the
“Holders”), approximately 93,334 shares of Series D Preferred Stock (which would
be equivalent to 933.4 shares of Series D Preferred Stock under the terms of
this newly-revised Certificate of Designation); and
 
WHEREAS, in connection with the Second Amendment, the Holders were then entitled
to receive and beneficially own, and did receive and now beneficially own as of
December 31, 2006, a reduced amount equal to Seven Hundred (700) shares of
Series D Preferred Stock, which such beneficial ownership constitutes One
Hundred Percent (100%) of the total issued and outstanding shares of Series D
Preferred Stock; and
 

--------------------------------------------------------------------------------



WHEREAS, on December 5, 2007, the Company entered into that certain Stock
Purchase Agreement, by and among the Buyer named therein and the Seller pursuant
to which the Holders agreed, among other things, to provide for the
relinquishment of certain anti-dilution rights on June 30, 2009 instead of
December 31, 2010 (as set forth in Section 4.1 hereof) and to amend and restate
this Certificate of Designation in order to reflect such relinquishment; and
 
WHEREAS, Seven Hundred (700) shares of Series D Preferred Stock have been issued
to the Holders and the Board has determined that it is in the best interests of
the Company to amend and restate the powers, designations, preferences and
relative, participating, optional and other special rights for the Series D
Preferred Stock on the terms set forth herein.
 
RESOLVED that the Series D Preferred Stock shall have the following amended and
restated powers, designations, preferences and relative, participating, optional
and other special rights:
 

--------------------------------------------------------------------------------




DESIGNATION AND RANK
Designation. This resolution shall provide for a single series of preferred
stock, the designation of which shall be “Series D Preferred Stock”, par value
of $0.01 per share. The number of authorized shares constituting the Series D
Preferred Stock is One Hundred Thousand (100,000). The Series D Preferred Stock
will have no liquidation preference as set forth in Section 3.1 below.
1.2 Rank. With respect to the payment of dividends and other distributions on
the capital stock of the Company, including the distribution of the assets of
the Company upon liquidation, the Series D Preferred Stock shall rank pari passu
with the common stock of the Company, par value $0.001 per share (the “Common
Stock”), on an “as converted” basis, junior to the Company’s Series A preferred
stock, par value $0.01 per share, junior to the Company’s Series B preferred
stock, par value $0.01 per share, junior to the Company Series C preferred
stock, par value $0.01 per share and senior to all other series of preferred
stock.


DIVIDEND RIGHTS
Dividends or Distributions. The holders of Series D Preferred Stock shall be
entitled to receive dividends or distributions on a pro rata basis according to
their holdings of shares of Series D Preferred Stock on an as converted basis as
provided in Section 4 hereof when and if dividends are declared on the Common
Stock by the Board. Dividends shall be paid in cash or property, as determined
by the Board.


LIQUIDATION RIGHTS
Liquidation Preference. The Series D Preferred Stock shall have no liquidation
preference.


CONVERSION RIGHTS
Subject to the limitations set forth herein below, each share of Series D
Preferred Stock held by the Holders shall be convertible (the “Conversion
Rights”), at the option of the Holder of such share of Series D Preferred Stock,
at any time and from time to time after December 31, 2006 through December 31,
2010, into that number of shares of Common Stock equal to the greater of (a) one
tenth of one percent (0.1%) of the total number of shares of Common Stock issued
and outstanding as of the last day of the fiscal quarter immediately preceding
such date of conversation, calculated on a fully diluted basis after giving
effect to the conversion of such share(s) of Series D Preferred Stock and (b)
One Hundred Thousand (100,000) shares of Common Stock (“Conversion Shares”) at
the office of the Company or any transfer agent for the Series D Preferred
Stock. Each share of Series D Preferred Stock held by the Holders which has not
been converted on or before June 30, 2009 into shares of Common Stock shall be
convertible, at the option of the Holder of such share, at any time and from
time to time after June 30, 2009 into one tenth of one percent (0.1%) of the
total number of shares of Common Stock issued and outstanding on June 30, 2009,
calculated on a fully diluted basis after giving effect to the conversion of
such share(s) of Series D Preferred Stock (such shares shall also be referred to
herein as “Conversion Shares”). The shares of Common Stock received upon
conversion shall be fully paid and non-assessable shares of Common Stock.
Adjustments. The Conversion Rights of the Series D Preferred Stock as described
in Section 4.1 above shall be adjusted from time to time as follows:
 

--------------------------------------------------------------------------------


 
In the event of any reclassification of the Common Stock or recapitalization
involving Common Stock (including a subdivision, or combination of shares or any
other event described in this Section 4.2) the holders of the Series D Preferred
Stock shall thereafter be entitled to receive, and provision shall be made
therefore in any agreement relating to the reclassification or recapitalization,
upon conversion of the Series D Preferred Stock, the kind and number of shares
of Common Stock or other securities or property (including cash) to which such
holders of Series D Preferred Stock would have been entitled if they had held
the number of shares of Common Stock into which the Series D Preferred Stock was
convertible immediately prior to such reclassification or recapitalization; and
in any such case appropriate adjustment shall be made in the application of the
provisions herein set forth with respect to the rights and interests thereafter
of the holders of the Series D Preferred Stock, to the end that the provisions
set forth herein shall thereafter be applicable, as nearly as reasonably may be,
in relation to any shares, other securities, or property thereafter receivable
upon conversion of the Series D Preferred Stock. An adjustment made pursuant to
this subparagraph (a) shall become effective at the time at which such
reclassification or recapitalization becomes effective.
 
In the event the Company shall declare a distribution payable in securities of
other entities or persons, evidences of indebtedness issued by the Company or
other entities or persons, assets (excluding cash dividends) or options or
rights not referred to in Section 4.2(a) above, the holders of the Series D
Preferred Stock shall be entitled to a proportionate share of any such
distribution as though they were the holders of the number of shares of Common
Stock of the Company into which their shares of Series D Preferred Stock are
convertible as of the record date fixed for the determination of the holders of
shares of Common Stock of the Company entitled to receive such distribution or
if no such record date is fixed, as of the date such distribution is made.
 

--------------------------------------------------------------------------------



Procedures for Conversion.
 
In order to exercise the Conversion Rights pursuant to Section 4.1 above, the
Seller shall deliver an irrevocable written notice of such exercise to the
Company, at its principal office. The Holders shall, upon any conversion of such
Series D Preferred Stock in accordance with this Section 4, surrender
certificates representing such shares of Series D Preferred Stock to the
Company, at its principal office, and specify the name or names in which the
Seller wishes the certificate or certificates for shares of Common Stock to be
issued. In case the Seller shall specify a name or names other than that of the
Holders, such notice shall be accompanied by payment of all transfer taxes (if
transfer is to a person or entity other than the holder thereof) payable upon
the issuance of shares of Common Stock in such name or names. As promptly as
practicable, and, if applicable, after0020payment of all transfer taxes (if
transfer is to a person or entity other than the holder thereof), the Company
shall deliver or cause to be delivered certificates representing the number of
validly issued, fully paid and nonassessable shares of Common Stock to which the
Holders shall be entitled. Such conversion, to the extent permitted by law,
shall be deemed to have been effected as of the date of receipt by the Company
of any notice of conversion pursuant to this Section 4.3(a), upon the occurrence
of any event specified therein. Upon conversion of any shares of Series D
Preferred Stock, such shares shall cease to constitute shares of Series D
Preferred Stock and shall represent only a right to receive shares of common
stock into which they have been converted.
 
In connection with the conversion of any shares of Series D Preferred Stock, no
fractions of shares of Common Stock shall be issued, but the Company shall pay
cash in lieu of such fractional interest in an amount equal to the product such
fractional interest multiplied by the Reported Last Price of the Common Stock.
“Reported Last Price” means the reported price, regular way, or, in case no sale
takes place on such day, the average of the reported closing bid and asked
prices, regular way, of the Common Stock as reported on the National Market
System of the National Association of Securities Dealers, Inc. Automated
Quotation System (“NASDAQ”) or the Over-the-Counter Bulletin Board (“OTCBB”), as
the case may be; or, if the Common Stock is so not quoted, the average of the
closing bid and asked prices on such day as reported by NASDAQ or OTCBB, as the
case may be; or, if bid and asked prices for the Common Stock on each such day
shall not have been so reported, the average of the bid and asked prices for
such day as furnished by any New York Stock Exchange member firm regularly
making a market in the Common Stock selected for such purpose by the Company and
if no such quotations are available, the fair market value of a share of the
Common Stock, as determined by any New York Stock Exchange member firm regularly
making a market in the Common Stock selected for such purpose by the Company.
 

--------------------------------------------------------------------------------


 
The Company shall at all times reserve and keep available out of its authorized
Common Stock the full number of shares of Common Stock of the Company issuable
upon the conversion of all outstanding shares of Series D Preferred Stock. In
the event that the Company does not have a sufficient number of shares of
authorized but unissued Common Stock necessary to satisfy the full conversion of
the shares of Series D Preferred Stock, then the Company shall call and hold a
meeting of the stockholders within forty-five (45) days of such occurrence for
the sole purpose of increasing the number of authorized shares of Common Stock.
The Board shall recommend to stockholders a vote in favor of such proposal and
shall vote all shares held by them, in proxy or otherwise, in favor of such
proposal. This remedy is not intended to limit the remedies available to the
holders of the Series D Preferred Stock, but is intended to be in addition to
any other remedies, whether in contract, at law or in equity.
 
Notices of Record Date. In the event that the Company shall propose at any time:
(i) to declare any dividend or distribution upon any class or series of capital
stock, whether in cash, property, stock or other securities; (ii) to effect any
reclassification or recapitalization of its Common Stock outstanding involving a
change in the Common Stock; or (iii) to merge or consolidate with or into any
other corporation, or to sell, lease or convey all or substantially all of its
property or business, or to liquidate, dissolve or wind up; then, in connection
with each such event, the Company shall mail to each holder of Series D
Preferred Stock:
 
at least twenty (20) days’ prior written notice of the date on which a record
shall be taken for such dividend or distribution (and specifying the date on
which the holders of the affected class or series of capital stock shall be
entitled thereto) or for determining the rights to vote, if any, in respect of
the matters referred to in clauses (ii) and (iii) in Section 4.4 above; and
 
in the case of the matters referred to in Section 4.4 (ii) and (iii) above,
written notice of such impending transaction not later than twenty (20) days
prior to the stockholders’ meeting called to approve such transaction, or twenty
(20) days prior to the closing of such transaction, whichever is earlier, and
shall also notify such holder in writing of the final approval of such
transaction. The first of such notices shall describe the material terms and
conditions of the impending transaction (and specify the date on which the
holders of shares of Common Stock shall be entitled to exchange their Common
Stock for securities or other property deliverable upon the occurrence of such
event) and the Company shall thereafter give such holders prompt notice of any
material changes. The transaction shall in no event take place sooner than
twenty (20) days after the Company has given the first notice provided for
herein or sooner than ten (10) days after the Company has given notice of any
material changes provided for herein.
 

--------------------------------------------------------------------------------




VOTING RIGHTS
General. Except as otherwise provided herein or required by law, the holders of
Series D Preferred Stock, on an “as converted” basis as of the time a vote is
taken, and the holders of Common Stock shall vote together and not as separate
classes.
Preferred Stock. Each holder of shares of Series D Preferred Stock shall be
entitled to cast a number of votes equal to the number of Conversion Shares to
which such holder is entitled to receive in accordance with Section 4.1 hereof
on all matters submitted to the stockholders of the Company for approval, which
votes shall be distributed between the holders on a pro rata basis based upon
the number of shares of Series D Preferred Stock held by the holders. Holders of
Series D Preferred Stock shall be entitled to vote on all matters on which the
Common Stock shall be entitled to vote. Each holder of Series D Preferred Stock
shall be entitled to notice of any stockholders meeting in accordance with the
Bylaws of the Company. Fractional votes shall not, however, be permitted and any
fractional voting rights resulting from the above formula (after aggregating all
shares into which shares of Series D Preferred Stock held by each holder could
be converted), shall be disregarded.


MISCELLANEOUS
Headings of Subdivisions. The headings of the various Sections hereof are for
convenience of reference only and shall not affect the interpretation of any of
the provisions hereof.
Severability of Provisions. If any right, preference or limitation of the Series
D Preferred Stock set forth herein (as this resolution may be amended from time
to time) is invalid, unlawful or incapable of being enforced by reason of any
rule of law or public policy, all other rights, preferences and limitations set
forth in this resolution (as so amended) which can be given effect without the
invalid, unlawful or unenforceable right, preference or limitation shall,
nevertheless, remain in full force and effect, and no right, preference or
limitation herein set forth shall be deemed dependent upon any other such right,
preference or limitation unless so expressed herein.
Stock Transfer Taxes. The Corporation shall pay any and all stock transfer and
documentary stamp taxes that may be payable in respect of any issuance or
delivery of shares of Series D Preferred Stock or shares of Common Stock or
other securities issued on account of Series D Preferred Stock pursuant hereto
or certificates representing such shares or securities.
 

--------------------------------------------------------------------------------


 
Transfer Agent. The Corporation may appoint, and from time to time discharge
and/or replace, a transfer agent of the Series D Preferred Stock. Upon any such
appointment or discharge of a transfer agent, the Corporation shall send notice
thereof by first-class mail, postage prepaid, to each holder of record of Series
D Preferred Stock.
Transferability. Subject to any transfer restriction agreements that my be
entered into by the holders of Series D Preferred Stock, the Series D Preferred
Stock shall be transferable by the holders, provided that such transfer is made
in compliance with applicable federal and state securities laws.
 
[Signature Page to Follow]
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this amended and restated Certificate
of Designation to be signed, under penalties of perjury, by W. Chris Mathers,
its Chief Financial Officer.
 
Dated: December 5, 2007
TURNAROUND PARTNERS, INC.        
By:
/s/ W. Chris Mathers
 
Name:
W. Chris Mathers
 
Title:
Chief Financial Officer

 

--------------------------------------------------------------------------------



EXHIBIT C


PLEASE SEE QUARTERLY REPORT OF THE COMPANY AT
SEPTEMBER 30, 2007 FILED WITH THE SEC ON NOVEMBER 13, 2007
 

--------------------------------------------------------------------------------


 